Andrias, J.P.
(dissenting in part).
Although I agree with the majority that there is legally sufficient evidence to support a finding that appellant was guilty of committing acts that, if committed by an adult, would constitute the crimes of assault in the third degree, attempted assault *193in the third degree, menacing in the third degree and endangering the welfare of a child, I believe that, viewing the record in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), the evidence is legally insufficient to support a finding that the appellant, based on ac-cessorial liability, was guilty of committing acts that, if committed by an adult, would constitute the crimes of assault in the second degree, attempted assault in the second degree, menacing in the second degree, criminal possession of a weapon in the fourth degree and reckless endangerment in the second degree. I therefore respectfully dissent.
The Family Court found that appellant, her co-respondent, Terrence M., and four or five unidentified teenagers, in retaliation for a complaint that they had been disruptive in a movie theater, came out of the shadows in a parking lot to attack the complainant’s party, which included his partner, his daughter and his two-year-old grandson. The Family Court further found that when the complainant tried to defend his party, the “evidence suggest[s] [Terrence] pulled out a knife and waived it at [the complainant],” who injured his ribs in blocking or avoiding Terrence’s blows, and that this was sufficient to prove his injury was caused by the assault. As to appellant’s individual conduct, the Family Court found it “despicable” that appellant approached the complainant’s daughter and told her to “put the f-g kid in the car now[,] I’m going to kick your f-g ass,” which compelled the complainant to intervene, whereupon appellant bumped his chest.
A person is guilty of assault in the second degree when “[w]ith intent to cause physical injury to another person, he [or she] causes such injury to such person or to a third person by means of a deadly weapon or a dangerous instrument” (Penal Law § 120.05 [2]). To prove an attempted crime, the conduct of the accused must come “dangerously near” to an act that would constitute the crime (see Penal Law § 110.00; People v Acosta, 80 NY2d 665, 670 [1993] [internal quotation marks and citation omitted]).
A person is guilty of menacing in the second degree when “[h]e or she intentionally places or attempts to place another person in reasonable fear of physical injury ... by displaying a deadly weapon [or a] dangerous instrument” (Penal Law § 120.14 [1]). A person is guilty of criminal possession of a weapon in the fourth degree when “[h]e [or she] possesses any . . . dangerous knife ... or any other dangerous or deadly *194instrument or weapon with intent to use the same unlawfully against another” (Penal Law § 265.01 [2]).
“To sustain a determination based upon accessorial liability, the presentment agency must prove, beyond a reasonable doubt, that the accused acted with the mental culpability necessary to commit the crimes charged and that, in furtherance thereof, she solicited, requested, commanded, importuned, or intentionally aided the principal to commit such crimes” (Matter of Julissa R., 30 AD3d 526, 527 [2006], citing Penal Law § 20.00).
There is no evidence whatsoever that appellant possessed or exercised control over the knife, gave the knife to Terrence, or knew that Terrence possessed the knife and intended to use it during the attack. Neither the complainant nor his partner knew where Terrence got the knife and neither saw appellant with a knife at any point.
Nor can it be determined whether appellant ever saw the knife in Terrence’s hand during the course of the attack and supported its continued use thereafter. The complainant testified that he could not see very clearly, and neither he nor his partner was able to describe the knife in detail. The complainant’s partner only saw Terrence “flash[ ]” a knife, but did not see Terrence swing the knife. While the teenagers may have taunted that they would “kick your ass” at various moments during the encounter, there was no testimony that appellant or any other of the teenagers ever importuned the use of a knife.
The complainant also testified that appellant was standing to the side of Terrence at the point when the teenagers surrounded him. The complainant’s partner testified that he did not see appellant hit the complainant and that the complainant was hit when he was surrounded by Terrence and “other guys.” Thus, it cannot be determined on the record before us when appellant separated from Terrence and the other teenagers to confront the complainant’s daughter, who was standing a number of yards away, or whether appellant was still with the group of teenagers confronting the complainant when Terrence allegedly flashed or swung the knife.
Accordingly, the foregoing counts requiring that appellant share Terrence’s specific intent to possess, display or use a dangerous instrument should have been dismissed (compare People v McLean, 307 AD2d 586 [2003], lv denied 100 NY2d 643 [2003]).
*195The evidence was also legally insufficient to support a finding that appellant committed acts that, if committed by an adult, would constitute the crime of reckless endangerment in the second degree. “A person is guilty of reckless endangerment in the second degree when he [or she] recklessly engages in conduct which creates a substantial risk of serious injury to another person” (Penal Law § 120.20). “A person acts recklessly . . . when he [or she] is aware of and consciously disregards a substantial and unjustifiable risk that [a certain] result will occur or that [a certain] circumstance exists” (Penal Law § 15.05 [3]).
The presentment agency contends that even though appellant acted intentionally towards the complainant, his partner and his daughter, she simultaneously disregarded the substantial risk of serious physical injury to the complainant’s two-year-old grandson that was created when Terrence thrust a knife in close proximity to the infant. As set forth above, there is insufficient evidence of appellant’s accessorial liability with respect to Terrence’s use of the knife. Further, the record demonstrates that at the time Terrence allegedly swung the knife, he was confronting the complainant, who had moved back towards the theater to aid his partner and was anywhere from a couple to 20 or 30 yards away from his daughter and grandson.
In this regard, the complainant’s partner testified that the complainant had come to protect him when he was surrounded by a group of teenagers and that Terrence flashed the knife when the complainant “was more by himself.” The complainant testified that Terrence was not there when the appellant confronted his daughter and that he was not aware of the group’s location at that point.
This testimony amply demonstrates that the child was not in Terrence’s vicinity when he allegedly displayed or swung the knife, and therefore no legally sufficient evidence exists that a risk was posed that Terrence would swing the knife at the complainant and strike the infant. Indeed, during summation, the presentment agency conceded that “the daughter took the grand child [szc] to the side and was not involved in the incident. For his safety they took the grand child [szc] to the side. Even doing this [appellant] walked to the daughter, got in her face, cursed at her to drop the child so that she can—so that they could fight.”
I agree with the majority that there is legally sufficient evidence that appellant, acting in concert with Terrence and *196the other teenagers, committed acts which, if committed by an adult, would constitute the crime of third-degree assault. A person is guilty of assault in the third degree when “[w]ith intent to cause physical injury to another person, he causes such injury to such person or to a third person” (Penal Law § 120.00 [1]). Although there is no legally sufficient evidence to connect appellant to the knife, the record shows that appellant was a member of the group of teenagers who engaged in the dispute in the movie theater, that she and the rest of the group were lying in wait for complainant’s party in order to retaliate, and that punches were thrown that caused the complainant to suffer “substantial pain” and, therefore, “[pjhysical injury,” in blocking or avoiding them (Penal Law § 10.00 [9]; see People v Chiddick, 8 NY3d 445, 447-448 [2007]; People v Gordon, 47 AD3d 833 [2008], lv denied 10 NY3d 811 [2008]). However, the count of attempted third-degree assault based on the attack on the complainant should have been dismissed as a lesser included offense of the third-degree assault count.
The count of attempted third-degree assault based on the attack on the complainant’s partner is supported by legally sufficient evidence that appellant punched him and pulled his hair, intending to cause physical injury (see generally Matter of My-acutta A., 75 AD2d 774 [1980]).
I also agree that the evidence was legally sufficient to support the finding that appellant committed acts that, if committed by an adult, would constitute the crime of endangering the welfare of a child. A person endangers the welfare of a child when he or she “knowingly acts in a manner likely to be injurious to the physical, mental or moral welfare of a child” less than 17 years old (Penal Law § 260.10 [1]). Actual harm need not result. A person who physically attacks a child’s caretaker in the presence of the child commits child endangerment (see e.g. People v Reyes, 284 AD2d 119, 120 [2001], lv denied 96 NY2d 923 [2001]). The record shows that the complainant’s daughter was holding the two-year-old infant when appellant physically and verbally challenged her to a fight and chest-bumped the complainant.
Accordingly, I would modify to the extent of vacating the findings of assault in the second degree, attempted assault in the second degree, attempted assault in the third degree (one count), menacing in the second degree, criminal possession of a weapon in the fourth degree, and reckless endangerment in the second degree, and otherwise affirm.
*197Sweeny, Moskowitz and Abdus-Salaam, JJ., concur with Saxe, J.; Andrias, J.P., dissents in part in a separate opinion.
Order of disposition, Family Court, Bronx County, entered on or about September 11, 2008, affirmed.